Exhibit 99.1 Rogers Reports Strong Second Quarter 2007 Financial and Operating Results Consolidated Revenue Grows 16% to $2.5 Billion and Consolidated Operating Profit (as adjusted) Increases 20% to $898 Million; Wireless Postpaid ARPU Grows 8% Year-Over-Year, Postpaid Churn Falls to 1.15% and Strong Postpaid Subscriber Growth Continues, while Solid Subscriber Net Additions Continue for Digital Cable, High-Speed Internet and Cable Telephony; Annual Dividend Increased from C$0.16 to C$0.50 per Share; Introduction of Cash Settlement Feature for Stock Options, Which Tax Efficiently Reduces Dilution, Results in $452 Million One-time Non-cash Charge TORONTO (July 31, 2007) - Rogers Communications Inc. today announced its consolidated financial and operating results for the three and six months ended June 30, 2007. Financial highlights are as follows: Three months ended June 30, Six months ended June 30, (In millions of dollars, except per share amounts) 2007 2006 % Chg 2007 2006 % Chg Operating revenue (1) $ 2,527 $ 2,179 16 $ 4,825 $ 4,163 16 Operating profit (2) 431 744 (42 ) 1,229 1,338 (8 ) Net income (loss) (56 ) 279 n/m 114 292 (61 ) Net income (loss) per share: Basic $ (0.09 ) $ 0.44 n/m $ 0.18 $ 0.46 (61 ) Diluted (0.09 ) 0.44 n/m 0.18 0.46 (61 ) As adjusted:(3) Operating profit $ 898 $ 746 20 $ 1,697 $ 1,346 26 Net income 277 280 (1 ) 448 298 50 Net income per share: Basic $ 0.43 $ 0.44 (2 ) $ 0.70 $ 0.47 49 Diluted 0.43 0.44 (2 ) 0.69 0.47 47 (1) Certain prior year amounts related to equipment sales and cost of equipment sales have been reclassified. Refer to the section entitled “Reclassification of Wireless Equipment Sales and Cost of Sales” in our 2006 Annual MD&A for further details. (2) Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles (“GAAP”). See the “Reconciliation of Operating Profit to Net Income for the Period” section for a reconciliation of operating profit to operating income and net income under Canadian GAAP and the “Key Performance Indicators and Non-GAAP Measures” section. (3) The introduction of a cash settlement feature for employee stock options resulted in a one-time non-cash pre-tax charge upon adoption of $452 million in the second quarter of 2007. The “as adjusted” amounts, which are non-GAAP measures, exclude (i) the impact of this one-time non-cash charge, (ii) integration and restructuring costs of $15 million and $16 million for the three and six months ended June 30, 2007, respectively (2006 - $2 million and $8 million, respectively), and (iii) in respect of net income and net income per share, the loss on repayment of long-term debt of $47 million for the three and six months ended June 30, 2007. Adjusted net income and net income per share also excludes the related income tax impact of the above amounts. See “Supplementary Information” section for the details of the determination of the “as adjusted” amounts. n/m: not meaningful. Highlights of the second quarter of 2007 include the following: • Generated continued strong double-digit quarterly top line and adjusted operating profit growth of 16% and 20%, respectively. Rogers Communications Inc. 1 Second Quarter 2007 • Quarterly Wireless postpaid net additions were 133,000 compared to 130,000 in the second quarter of 2006. Postpaid subscriber monthly churn fell to 1.15% versus 1.27% in the second quarter of 2006 and postpaid monthly ARPU (average revenue per user) increased 8% year-over-year to $72.65 driven in part by the 51% growth in data revenue. • Cable and Telecom ended the quarter with 509,300 residential voice-over-cable telephony subscriber lines, with net additions of 68,800 subscriber lines for the quarter of which approximately 13,500 were migrations from the circuit-switched platform.The combined number of local telephony lines on both the cable telephony and circuit-switched platforms from Rogers Home Phone and Rogers Business Solutions reached 1,089,100. • Digital cable households increased by 33,500 in the seasonally slow second quarter to reach a total of 1,237,100, while residential high-speed Internet subscribers grew by 21,100 to a total of 1,363,500, and basic cable subscribers declined by 11,700 to a total of 2,266,300. • Wireless decommissioned its older Time Division Multiple Access (“TDMA”) and analog networks on May 31, 2007 following the successful migration of the vast majority of TDMA and analog customers onto its more advanced Global System for Mobile Communications (“GSM”) network. • Media announced an agreement under which it will acquire five Citytv television stations from CTVglobemedia. This acquisition, which replaces Media’s previously announced agreement to acquire the A-Channel stations and certain specialty channels from CTVglobemedia, will give Rogers a significant broadcast television presence in the largest markets in Canada and is a natural complement to Media’s existing television, radio and specialty channel assets. • Cable and Telecom completed the acquisition of the remaining 80% of the outstanding shares of Futureway Communications Inc. ("Futureway") which it did not already own and the outstanding stock options. Futureway is a facilities based provider of telecommunications and high-speed Internet services operating in and around the Greater Toronto Area. • Increased the annual dividend on RCI shares more than threefold from C$0.16 to C$0.50 per share reflecting the Board of Directors' continued confidence in the strategies that Rogers is employing to position itself as a rapidly growing and increasingly profitable communications company, while concurrently recognizing the importance of returning meaningful portions of the growing cash flows being generated by the business to shareholders. • Introduced a cash settlement feature for outstanding employee stock options to tax efficiently deploy cash to mitigate dilution that would otherwise occur upon the exercise of options. The introduction of this cash settlement feature in the second quarter resulted in a one-time non-cash charge for accounting purposes of $452 million and a related future income tax benefit of $160 million. • Successfully completed the amalgamation of RCI with its wholly owned Cable and Wireless holding company subsidiaries, with RCI assuming all the rights and obligations under the outstanding Cable and Wireless public debt indentures and swaps. As part of the amalgamation process, RCI entered into a new unsecured $2.4 billion bank credit facility. This amalgamation was effected principally to simplify the Company’s corporate structure to enable the streamlining of reporting and compliance obligations. • Wireless redeemed its US$550 million principal amount of Floating Rate Senior Notes due 2010 at the stipulated redemption price of 102.00% and its US$155 million principal amount of 9.75% Senior Debentures due 2016 at a redemption price of 128.42%. Rogers Communications Inc. 2 Second Quarter 2007 “This was a quarter in which we delivered solid growth, greatly simplified our corporate structure and laid the groundwork for returning increasing amounts of cash to our shareholders,” said Ted Rogers, President and CEO of Rogers Communications Inc. “While we have much to do in continuing to reinforce our services, I am confident that we are exceptionally well positioned to carry on our growth and success in the rapidly changing and highly competitive Canadian telecom, cable and media sectors.” MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2007 This management’s discussion and analysis (“MD&A”) should be read in conjunction with our 2006 Annual MD&A and our 2006 Annual Audited Consolidated Financial Statements and Notes thereto. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles (“GAAP”) for interim financial statements and is expressed in Canadian dollars. Please refer to Note 26 to our 2006 Annual Audited Consolidated Financial Statements for a summary of the differences between Canadian GAAP and United States (“U.S.”) GAAP for the year ended December 31, 2006. This MD&A is current as of July 31, 2007. In this MD&A, the terms “we”, “us”, “our”, and “the Company” refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: • “Wireless”, which refers to our wireless communications operations, including Rogers Wireless Inc. (“RWI”), Rogers Wireless Partnership (“RWP”) and Fido Inc. On July 1, 2007, RWI was amalgamated with Rogers Communications Inc. (see “Consolidated Liquidity and Capital Resources” section); • “Cable and Telecom”, which refers to our wholly owned cable and telecom subsidiaries, including Rogers Cable Inc. (“RCAB”) and Rogers Cable Communications Inc. (“RCCI”). In January 2007, we completed a previously announced internal reorganization whereby the Cable and Internet and Rogers Home Phone segments were combined into one segment known as Cable Operations. As a result, beginning in 2007, the Cable and Telecom operating segment is comprised of the following segments: Cable Operations, Rogers Business Solutions and Rogers Retail. Comparative figures have been reclassified to reflect this new segmented reporting. On July 1, 2007, RCAB was amalgamated with Rogers Communications Inc. (see “Consolidated Liquidity and Capital Resources” section); and • “Media”, which refers to our wholly owned subsidiary Rogers Media Inc. and its subsidiaries, including: Rogers Broadcasting, which owns Rogers Sportsnet, Radio stations, OMNI television, The Biography Channel Canada, G4TechTV Canada and The Shopping Channel; Rogers Publishing; and Rogers Sports Entertainment, which owns the Toronto Blue Jays and the Rogers Centre.In addition, Media holds ownership interests in entities involved in specialty TV content, TV production and broadcast sales. “RCI” refers to the legal entity Rogers Communications Inc. excluding our subsidiaries. Throughout this MD&A, percentage changes are calculated using numbers rounded to which they appear. Rogers Communications Inc. 3 Second Quarter 2007 SUMMARIZED CONSOLIDATED FINANCIAL RESULTS Three months ended June 30, Six months ended June 30, (In millions of dollars, except per share amounts) 2007 2006 % Chg 2007 2006 % Chg Operating revenue Wireless(1) $ 1,364 $ 1,094 25 $ 2,595 $ 2,099 24 Cable and Telecom Cable Operations 646 572 13 1,266 1,115 14 Rogers Business Solutions 146 144 1 291 293 (1 ) Rogers Retail 93 72 29 184 153 20 Corporate items and eliminations (4 ) (1 ) n/m (5 ) (2 ) n/m 881 787 12 1,736 1,559 11 Media 348 334 4 614 574 7 Corporate items and eliminations (66 ) (36 ) 83 (120 ) (69 ) 74 Total 2,527 2,179 16 4,825 4,163 16 Operating profit (loss)(2)(3) Wireless 614 486 26 1,192 891 34 Cable and Telecom Cable Operations 130 214 (39 ) 361 415 (13 ) Rogers Business Solutions 2 18 (89 ) (5 ) 31 n/m Rogers Retail (9 ) 2 n/m (8 ) 3 n/m Integration and restructuring costs (15 ) (1 ) n/m (16 ) (4 ) n/m 108 233 (54 ) 332 445 (25 ) Media (43 ) 52 n/m (26 ) 65 n/m Corporate items and eliminations (248 ) (27 ) n/m (269 ) (63 ) n/m Total 431 744 (42 ) 1,229 1,338 (8 ) Other income and expense, net(4) 487 465 5 1,115 1,046 7 Net income (loss) $ (56 ) $ 279 n/m $ 114 $ 292 (61 ) Net income (loss) per share:(5) Basic $ (0.09 ) $ 0.44 n/m $ 0.18 $ 0.46 (61 ) Diluted (0.09 ) 0.44 n/m 0.18 0.46 (61 ) Additions to property, plant and equipment ("PP&E")(3) Wireless $ 174 $ 207 (16 ) $ 406 $ 322 26 Cable and Telecom Cable Operations 163 145 12 288 248 16 Rogers Business Solutions 17 16 6 40 24 67 Rogers Retail 4 1 n/m 7 2 n/m 184 162 14 335 274 22 Media 11 16 (31 ) 18 25 (28 ) Corporate(6) 12 18 (33 ) 16 122 (87 ) Total $ 381 $ 403 (5 ) $ 775 $ 743 4 As adjusted:(2) Operating profit(3) Wireless $ 660 $ 487 36 $ 1,238 $ 895 38 Cable and Telecom Cable Operations 236 214 10 467 415 13 Rogers Business Solutions 4 18 (78 ) (3 ) 31 n/m Rogers Retail (4 ) 2 n/m (3 ) 3 n/m 236 234 1 461 449 3 Media 41 52 (21 ) 58 65 (11 ) Corporate items and eliminations (39 ) (27 ) 44 (60 ) (63 ) (5 ) Total $ 898 $ 746 20 $ 1,697 $ 1,346 26 Net income $ 277 $ 280 (1 ) $ 448 $ 298 50 Net income per share: Basic $ 0.43 $ 0.44 (2 ) $ 0.70 $ 0.47 49 Diluted 0.43 0.44 (2 ) 0.69 0.47 47 (1) Certain prior year amounts related to equipment sales and cost of equipment sales have been reclassified. Refer to the section entitled “Reclassification of Wireless Equipment Sales and Cost of Sales” in our 2006 Annual MD&A for further details. (2) The introduction of a cash settlement feature for employee stock options resulted in a one-time non-cash pre-tax charge upon adoption of $452 million in the second quarter of 2007. The “as adjusted” amounts, which are non-GAAP measures, exclude (i) the impact of this one-time non-cash charge, (ii) integration and restructuring costs of $15 million and $16 million for the three and six months ended June 30, 2007, respectively (2006 - $2 million and $8 million, respectively), and (iii) in respect of net income and net income per share, the loss on repayment of long-term debt of $47 million for the three and six months ended June 30, 2007. Adjusted net income and net income per share also excludes the related income tax impact of the above amounts. See “Supplementary Information” section for the details of the determination of the “as adjusted” amounts. (3) As defined. See the “Key Performance Indicators and Non-GAAP Measures” section. Operating profit includes Rogers Retail store closure expenses of $5 million for the six months ended June 30, 2006. (4) See the “Reconciliation of Operating Profit to Net Income (Loss) for the Period” section for details of these amounts. (5) Certain prior year amounts have been reclassified to conform to the current year presentation. (6) Corporate additions to PP&E for the six months ended June 30, 2006 includes $105 million for RCI’s purchase of real estate in Brampton, Ontario. Rogers Communications Inc. 4 Second Quarter 2007 For discussions of the results of operations of each of these segments, refer to the respective segment sections of this MD&A. Stock-based Compensation Expense On May 28, 2007, our stock option plans were amended to attach cash settled share appreciation rights (“SARs”) to all new and previously granted options. The SAR feature allows the option holder to elect to receive in cash an amount equal to the intrinsic value, being the excess market price of the Class B Non-Voting share over the exercise price of the option, instead of exercising the option and acquiring Class B Non-Voting shares. All outstanding stock options are now classified as liabilities and are carried at their intrinsic value, measured as the difference between the current stock price and the option exercise price. The intrinsic value of the liability is marked to market each period. The intrinsic value is amortized to expense over the period in which the related services are rendered, which is usually the graded vesting period, or, as applicable, over the period to the date an employee is eligible to retire, whichever is shorter. As a result of this amendment, we recorded a liability of $502 million, a one-time non-cash charge upon adoption of $452 million to revalue the outstanding options at May 28, 2007 and a $50 million decrease in contributed surplus. In addition, a future income tax recovery of $160 million was recorded on May 28, 2007. Previously, all stock options were classified as equity and were measured at the estimated fair value established by the Black-Scholes or binomial models on the date of grant. Under this method, the estimated fair value was amortized to expense over the period in which the related services were rendered, which was generally the vesting period or, as applicable, over the period to the date an employee was eligible to retire, whichever was shorter. During the second quarter of 2007, up to May 28, 2007, we recorded stock-based compensation expense of $4 million under this method. Subsequent to May 28, 2007, the liability for stock-based compensation expense is recorded based on the intrinsic value of the options and the expense is related to the change in the price of our Class B Non-Voting shares during the period. For the period from May 28, 2007 to June 30, 2007, stock-based compensation expense under this method, excluding the one-time non-cash charge upon adoption, was $28 million, resulting in an aggregate stock-based compensation expense in the second quarter of 2007 of $32 million. A summary of stock-based compensation expense is as follows: One-time Stock-based Compensation Expense Included in Operating, General and Administrative Expenses Non-cash Charge Three months ended June 30, Six months ended June 30, (In millions of dollars) Upon Adoption 2007 2006 2007 2006 Wireless $ 46 $ 4 $ 3 $ 7 $ 7 Cable and Telecom 113 7 3 10 5 Media 84 4 1 6 2 Corporate 209 17 3 24 9 $ 452 $ 32 $ 10 $ 47 $ 23 As of June 30, 2007, based on the number of stock options outstanding and their remaining vesting periods, the impact on stock-based compensation expense of a $1 change in the market value of an RCI Class B Non-Voting share is approximately $16 million. Rogers Communications Inc. 5 Second Quarter 2007 Reconciliation of Operating Profit to Net Income (Loss) for the Period The items listed below represent the consolidated income and expense amounts that are required to reconcile operating profit to the net income (loss) for the period as defined under Canadian GAAP. For details of these amounts on a segment-by-segment basis and for an understanding of intersegment eliminations on consolidation, the following section should be read in conjunction with Note 2 to the Interim Consolidated Financial Statements entitled “Segmented Information”. Three months ended June 30, Six months ended June 30, (In millions of dollars) 2007 2006 % Chg 2007 2006 % Chg Operating profit (1)(2) $ 431 $ 744 (42 ) $ 1,229 $ 1,338 (8 ) Depreciation and amortization (398 ) (395 ) 1 (798 ) (781 ) 2 Operating income(2) 33 349 (91 ) 431 557 (23 ) Interest expense on long-term debt (152 ) (155 ) (2 ) (301 ) (316 ) (5 ) Foreign exchange gain 42 45 (7 ) 52 41 27 Loss on repayment of long-term debt (47 ) - n/m (47 ) - n/m Change in the fair value of derivative instruments (22 ) (33 ) (33 ) (26 ) (30 ) (13 ) Other income 3 5 (40 ) 4 7 (43 ) Income tax recovery 87 68 28 1 33 (97 ) Net income (loss) $ (56 ) $ 279 n/m $ 114 $ 292 (61 ) (1) As defined. See the “Key Performance Indicators and Non-GAAP Measures” section. (2) The introduction of a cash settlement feature for employee stock options resulted in a one-time non-cash charge upon adoption of $452 million in the second quarter of 2007 which is included in operating profit. Depreciation and Amortization Expense The increases in depreciation and amortization expense for the three and six months ended June 30, 2007 as compared to the corresponding periods in 2006 primarily reflects the depreciation on property, plant and equipment additions. Operating Income The decrease in our operating income compared to the corresponding periods of the prior year is primarily due to the $452 million one-time non-cash charge upon adoption related to the introduction of a cash settlement feature for employee stock options. Excluding this one-time charge, and excluding integration and restructuring costs, operating income was $500 million and $899 million, for the three and six months ended June 30, 2007, respectively, compared to $351 million and $565 million in the corresponding periods of 2006. See the section entitled “Operating Unit Review” for a detailed discussion of operating unit results. Interest on Long-Term Debt Interest expense decreased by $3 million and $15 million, respectively, for the three and six months ended June 30, 2007 compared to the corresponding periods in 2006. The decrease in interest expense is primarily due to the $491 million decrease in debt as at June30, 2007 compared to June 30, 2006, including the impact of cross-currency interest rate exchange agreements. Rogers Communications Inc. 6 Second Quarter 2007 This decrease in debt was largely the result of the July 2006 repayment at maturity of Wireless’ $22 million mortgage, the February 2007 repayment at maturity of Cable and Telecom’s $450 million 7.60% Senior Notes due 2007, the May 2007 redemption of Wireless’ US$550 million Floating Rate Senior Notes due 2010 and the June 2007 redemption of Wireless’ US$155 million 9.75% Senior Debentures due 2016. These repayments were partially offset by the $814 million net increase in bank debt as at June 30, 2007 compared to June30, 2006. In addition, the February 2006 repayment at maturity of RCI’s $75 million 10.50% Senior Notes due 2006 and the June 2006 repayment at maturity of Wireless’ $160million 10.50% Senior Notes due 2006 also contributed to the year-over-year reduction in interest expense. Foreign Exchange Gain During the three months ended June 30, 2007, the Canadian dollar strengthened by 8.92 cents versus the U.S. dollar. This resulted in a foreign exchange gain of $42 million during the three months ended June 30, 2007 related to U.S. dollar-denominated long-term debt not hedged for accounting purposes.During the corresponding period of 2006, we recognized a foreign exchange gain of $45 million related to long-term debt not hedged for accounting purposes given a 5.1 cent increase in the Canadian dollar in this period. During the six months ended June 30, 2007, the Canadian dollar strengthened by 10 cents compared to 4.8 cents in the corresponding period of 2006. Loss on Repayment of Long-Term Debt During the three and six months ended June 30, 2007, we redeemed Wireless’ US$155 million 9.75% Senior Debentures due 2016 and Wireless’ US$550 million 9.75% Senior Notes due 2010. These redemptions resulted in a loss on repayment of long-term debt of $47 million for the three and six months ended June 30, 2007, including aggregate redemption premiums of $59 million offset by a write-off of a previously recorded fair value increment arising from purchase accounting of $12 million. Change in Fair Value of Derivative Instruments The changes in fair value of the derivative instruments in the three and six months ended June 30, 2007 were primarily the result of the changes in the Canadian dollar relative to that of the U.S. dollar as described above and the resulting change in fair value of our cross-currency interest rate exchange agreements not accounted for as hedges. Income Taxes As illustrated in the table below, our effective tax rate for the three and six month periods ended June 30, 2007 was 60.8% and (0.9%), respectively. The effective tax rates differed from the 2007 statutory tax rate of 35.8% due primarily to the $25 million future income tax recovery recorded with respect to the Videotron termination payment to reverse a charge recorded by us in 2006 (see Note 11 of our Unaudited Interim Consolidated Financial Statements). In addition, we recorded a future income tax recovery associated with the reclassification of contributed surplus upon the introduction of a cash settlement feature for employee stock options (see section entitled “Stock-based Compensation Expense).”The 2006 effective tax rate was less than the 2006 statutory rate of 35.8% due primarily to a decrease in the valuation allowance recorded in respect of non-capital losses. Rogers Communications Inc. 7 Second Quarter 2007 Three months ended Six months ended (In millions of dollars) June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Statutory income tax rate 35.8 % 35.8 % 35.8 % 35.8 % Income (loss) before income taxes $ (143 ) $ 211 $ 113 $ 259 Income tax expense (recovery) at statutory income tax rate on income before income taxes $ (51 ) $ 76 $ 40 $ 93 Increase (decrease) in income taxes resulting from: Stock-based compensation (24 ) 3 (19 ) 7 Videotron termination payment (25 ) - (25 ) - Change in the valuation allowance for future income taxes - (150 ) - (129 ) Other items 13 3 3 (4 ) Income tax recovery $ (87 ) $ (68 ) $ (1 ) $ (33 ) Effective income tax rate 60.8 % (32.2 %) (0.9 %) (12.7 %) Net Income (Loss) and Net Income (Loss) Per Share As a result of the changes discussed above, we recorded a net loss of $56 million for the three months ended June 30, 2007, or basic and diluted loss per share of $0.09, compared to net income of $279 million or basic and diluted earnings per share of $0.44 in the corresponding period in 2006. For the six months ended June 30, 2007 we recorded net income of $114 million or basic and diluted earnings per share of $0.18, compared to net income of $292 million or basic and diluted earnings per share of $0.46 in the corresponding period of 2006. Rogers Communications Inc. 8 Second Quarter 2007 OPERATING UNIT REVIEW WIRELESS Summarized Wireless Financial Results Three months ended June 30, Six months ended June 30, (In millions of dollars, except margin) 2007 2006 % Chg 2007 2006 % Chg Operating revenue Postpaid $ 1,207 $ 1,002 20 $ 2,311 $ 1,909 21 Prepaid 67 49 37 128 96 33 One-way messaging 3 4 (25 ) 7 7 - Network revenue 1,277 1,055 21 2,446 2,012 22 Equipment sales (1) 87 39 123 149 87 71 Total operating revenue 1,364 1,094 25 2,595 2,099 24 Operating expenses Cost of equipment sales (1) 173 133 30 317 281 13 Sales and marketing expenses 146 138 6 286 266 8 Operating, general and administrative expenses(2) 385 337 14 754 661 14 Stock option plan amendment(3) 46 - n/m 46 - n/m Total operating expenses 750 608 23 1,403 1,208 16 Operating profit(4)(5) $ 614 $ 486 26 $ 1,192 $ 891 34 As adjusted:(3) Total operating expenses $ 704 $ 607 16 $ 1,357 $ 1,204 13 Operating profit(4)(5) 660 487 36 1,238 895 38 Operating profit margin as % of network revenue(5) 51.7 % 46.2 % 50.6 % 44.5 % Additions to property, plant and equipment ("PP&E")(5) $ 174 $ 207 (16 ) $ 406 $ 322 26 (1) Certain prior year amounts related to equipment sales and cost of equipment sales have been reclassified. Refer to the section entitled “Reclassification of Wireless Equipment Sales and Cost of Sales” in our 2006 Annual MD&A for further details. (2) For the details of stock-based compensation expense included in operating, general and administrative expenses, see the section entitled “Stock-based Compensation Expense”. (3) The introduction of a cash settlement feature for employee stock options resulted in a one-time non-cash charge upon adoption at Wireless of $46 million in the second quarter of 2007. The “as adjusted” amounts, which are non-GAAP measures, exclude the impact of this expense and also exclude integration expenses of $1 million and $4 million for the three and six months ended June 30, 2006, respectively. See “Supplementary Information” section. (4) Operating profit includes a loss of $9 million and $15 million related to the Inukshuk wireless broadband initiative for the three and six months ended June 30, 2007, respectively, and a loss of $5 million and $8 million for the three and six months ended June 30, 2006, respectively. (5) As defined.See the “Key Performance Indicators and Non-GAAP Measures” and “Supplementary Information” sections. Rogers Communications Inc. 9 Second Quarter 2007 Summarized Wireless Subscriber Results Three months ended June 30, Six months ended June 30, (Subscriber statistics in thousands, except ARPU, churn and usage) 2007 2006 Chg % Chg 2007 2006 Chg % Chg Postpaid Gross additions 322.3 318.2 4.1 1 607.5 621.8 (14.3 ) (2 ) Net additions 133.0 130.0 3.0 2 227.5 219.6 7.9 4 Adjustment to postpaid subscriber base(1) (64.9 ) - (64.9 ) - (64.9 ) - (64.9 ) - Total postpaid retail subscribers 5,560.8 5,037.8 523.0 10 Average monthly revenue per user ("ARPU")(2) $ 72.65 $ 67.26 $ 5.39 8 $ 70.18 $ 64.75 $ 5.43 8 Average monthly usage (minutes) 576 561 15 3 555 541 14 3 Monthly churn 1.15 % 1.27 % (0.12 %) (9 ) 1.16 % 1.37 % (0.21 %) (15 ) Prepaid Gross additions 155.5 138.4 17.1 12 299.7 264.9 34.8 13 Net additions (losses) 5.4 (15.9 ) 21.3 - (3.3 ) (56.8 ) 53.5 (94 ) Adjustment to prepaid subscriber base(1) (25.5 ) - (25.5 ) - (25.5 ) - (25.5 ) - Total prepaid retail subscribers 1,351.3 1,293.0 58.3 5 ARPU(2) $ 16.36 $ 12.57 $ 3.79 30 $ 15.58 $ 12.12 $ 3.46 29 Monthly churn 3.68 % 3.97 % (0.29 %) (7 ) 3.69 % 4.08 % (0.39 %) (10 ) (1) During the second quarter of 2007, Wireless decommissioned its TDMA and analog networks and simultaneously revised certain aspects of its subscriber reporting for data-only subscribers. The deactivation of the remaining TDMA subscribers and the change in subscriber reporting resulted in the removal of approximately 64,900 subscribers from Wireless’ postpaid subscriber base and the removal of approximately 25,500 subscribers from Wireless’ prepaid subscriber base. These adjustments are not included in the determination of postpaid or prepaid monthly churn. (2) As defined. See the “Key Performance Indicators and Non-GAAP Measures” section. As calculated in the “Supplementary Information” section. Wireless Network Revenue The increases in network revenue for the three and six months ended June 30, 2007 compared to the corresponding periods of the prior year were driven by the continued growth of Wireless’ postpaid subscriber base and improvements in postpaid average monthly revenue per user (“ARPU”). The year-over-year increase in postpaid ARPU reflects the impact of higher data revenue, as well as increased long-distance and roaming revenue. As Canada’s only GSM provider, Wireless has experienced strong roaming revenues from subscribers travelling outside of Canada as well as strong growth in inbound roaming revenues from travellers to Canada who utilize Wireless’ network. Prepaid revenue increased significantly as a result of increased ARPU and a larger subscriber base. The year-over-year improvement in ARPU is a result of changes in Wireless’ prepaid offerings, including unlimited evenings and weekend plans and increased data usage. Wireless’ success in the continued reduction in postpaid churn largely reflects proactive and targeted customer retention activities, the continued commitment to customer care, as well as the increased network density and improvements to coverage quality. Prepaid churn and net losses have improved in the first six months of 2007 due to marketing changes and investments in retention programs. During the three and six months ended June 30, 2007, wireless data revenue increased by 51% and 47%, respectively, over the corresponding periods in 2006 and totalled $167 million and $308 million, respectively. This increase in data revenue reflects the continued growth of text and multimedia messaging services, wireless Internet access, BlackBerry devices, downloadable ring tones, music and games, and other wireless data services and applications. For the three and six months ended June 30, 2007, data revenue represented approximately 13% of total network revenue, respectively, compared to 10% in the corresponding periods last year. Rogers Communications Inc. 10 Second Quarter 2007 Wireless Equipment Sales The year-over-year increase in revenue from equipment sales, including activation fees and net of equipment subsidies, reflects the increased volume of handset upgrades associated with subscriber retention programs combined with the generally higher average prices of handsets. Wireless Operating Expenses Three months ended June 30, Six months ended June 30, (In millions of dollars, except per subscriber statistics) 2007 2006 % Chg 2007 2006 % Chg Operating expenses Cost of equipment sales (1) $ 173 $ 133 30 $ 317 $ 281 13 Sales and marketing expenses 146 138 6 286 266 8 Operating, general and administrative expenses(2) 385 337 14 754 661 14 Stock option plan amendment(3) 46 - n/m 46 - n/m Total operating expenses $ 750 $ 608 23 $ 1,403 $ 1,208 16 As adjusted:(3) Total operating expenses $ 704 $ 607 16 $ 1,357 $ 1,204 13 Average monthly operating expense per subscriber before sales and marketing expenses(4) $ 20.47 $ 20.01 2 $ 20.39 $ 19.84 3 Sales and marketing costs per gross subscriber addition(4) $ 385 $ 397 (3 ) $ 386 $ 403 (4 ) (1) Certain prior year amounts related to equipment sales and cost of equipment sales have been reclassified. Refer to the section entitled “Reclassification of Wireless Equipment Sales and Cost of Sales” in our 2006 Annual MD&A for further details. (2) For the details of stock-based compensation expense included in operating, general and administrative expenses, see the section entitled “Stock-based Compensation Expense”. (3) The introduction of a cash settlement feature for employee stock options resulted in a one-time non-cash charge upon adoption at Wireless of $46 million in the second quarter of 2007. The “as adjusted” amounts, which are non-GAAP measures, exclude the impact of this expense and also exclude integration expenses of $1 million and $4 million for the three and six months ended June 30, 2006, respectively. See “Supplementary Information” section. (4) As defined. See the “Key Performance Indicator and Non-GAAP Measures” section. As calculated in the “Supplementary Information” section. Excludes one-time non-cash expense related to the introduction of a cash settlement feature for employee stock options and also excludes integration expenses. Cost of equipment sales increased for the three and six months ended June 30, 2007 compared to the corresponding periods of the prior year primarily as a result of higher retention activity, as well as the increased average cost of more sophisticated handsets. The increase in sales and marketing expenses for the three and six months ended June 30, 2007 compared to the corresponding period of the prior year was primarily related to marketing efforts targeted at acquiring higher value postpaid customers on longer term contracts. In addition, increased competition due to wireless number portability (“WNP”), marketing activity related to the new Rogers VISION suite of high-speed services and the introduction of the BlackBerry Curve drove the increase. Growth in the Wireless subscriber base drove increases in operating, general and administrative expenses in the three and six months ended June 30, 2007, compared to the corresponding periods of the prior year. These increases were reflected in higher retention spending, costs to support increased usage of data and roaming services, and increases in network operating expenses to accommodate the larger subscriber base. Customer care costs also increased as a result of the decommissioning of the TDMA network and WNP. These costs were partially offset by savings related to operating and scale efficiencies across various functions. Rogers Communications Inc. 11 Second Quarter 2007 Total retention spending, including subsidies on handset upgrades, has increased to $92 million and $191 million in the three and six months ended June 30, 2007, respectively, compared to $86 million and $164 million, respectively, in the corresponding periods of the prior year due to a larger subscriber base which resulted in higher volumes of handset upgrades, as well as the introduction of WNP in March 2007. Retention spending also increased due to the transition of customers to Wireless’ more advanced GSM service from the older generation TDMA and analog networks which were turned down in May 2007. Wireless Operating Profit The strong year-over-year growth in operating profit, excluding the impact of the one-time non-cash charge resulting from the introduction of a cash settlement feature for employee stock options, was the result of the significant growth in network revenue. As a result, Wireless’ operating profit margins, excluding the impact of this one-time non-cash expense and excluding integration expenses, increased to 51.7% and 50.6% for the three and six months ended June 30, 2007, respectively, compared to 46.2% and 44.5% in the corresponding periods in 2006. The operating loss related to the fixed wireless initiative, which includes the Inukshuk joint venture and internal spending on the initiative, is included in Wireless’ operating profit. During the three and six months ended June 30, 2007, the fixed wireless initiative recorded an operating loss of $9 million and $15 million, respectively, compared to an operating loss of $5 million and $8 million, for the three and six months ended June 30, 2006. Wireless Additions to Property, Plant and Equipment Wireless additions to PP&E are classified into the following categories: Threemonths ended June 30, Six months ended June 30, (In millions of dollars) 2007 2006 % Chg 2007 2006 % Chg Additions to PP&E Network - capacity $ 42 $ 50 (16 ) $ 83 $ 88 (6 ) Network - other 25 24 4 41 31 32 High Speed Downlink Packet Access ("HSDPA") 74 104 (29 ) 223 120 86 Information and technology and other 30 16 88 51 33 55 Inukshuk 3 13 (77 ) 8 50 (84 ) Total additions to PP&E $ 174 $ 207 (16 ) $ 406 $ 322 26 The $174 million and $406 million of additions to PP&E for the three and six months ended June 30, 2007, respectively, reflect spending on network capacity on the GSM and HSDPA networks and technology enhancements. Other network-related additions to PP&E in the three and six months ended June 30, 2007 primarily reflect technical upgrade projects, consisting primarily of new cell site build and operational support systems. Other additions to PP&E reflect information technology initiatives such as office system upgrades and other facilities and equipment spending. The reduction in expenditures related to the Inukshuk wireless broadband initiative is a result of start-up costs incurred in 2006 to deploy infrastructure in the largest Canadian markets. Rogers Communications Inc. 12 Second Quarter 2007 CABLE AND TELECOM Summarized Cable and Telecom Financial Results Three months ended June 30, Six months ended June 30, (In millions of dollars, except margin) 2007(1) 2006(2) % Chg 2007(1) 2006(2) % Chg Operating revenue Cable Operations(3) $ 646 $ 572 13 $ 1,266 $ 1,115 14 Rogers Business Solutions 146 144 1 291 293 (1 ) Rogers Retail 93 72 29 184 153 20 Intercompany eliminations (4 ) (1 ) n/m (5 ) (2 ) n/m Total operating revenue 881 787 12 1,736 1,559 11 Operating profit (loss)(4)(5) Cable Operations(3) 130 214 (39 ) 361 415 (13 ) Rogers Business Solutions 2 18 (89 ) (5 ) 31 n/m Rogers Retail(6) (9 ) 2 n/m (8 ) 3 n/m Integration and restructuring costs(7) (15 ) (1 ) n/m (16 ) (4 ) n/m Total operating profit $ 108 $ 233 (54 ) $ 332 $ 445 (25 ) As adjusted:(5) Operating profit (loss) Cable Operations(3) $ 236 $ 214 10 $ 467 $ 415 13 Rogers Business Solutions 4 18 (78 ) (3 ) 31 n/m Rogers Retail(6) (4 ) 2 n/m (3 ) 3 n/m Total operating profit $ 236 $ 234 1 $ 461 $ 449 3 Operating profit (loss) margin(4) Cable Operations(3) 36.5 % 37.4 % 36.9 % 37.2 % Rogers Business Solutions 2.7 % 12.5 % (1.0 %) 10.6 % Rogers Retail(6) (4.3 %) 2.8 % (1.6 %) 2.0 % Additions to PP&E(4) Cable Operations(3) $ 163 $ 145 12 $ 288 $ 248 16 Rogers Business Solutions 17 16 6 40 24 67 Rogers Retail 4 1 n/m 7 2 n/m Total additions to PP&E $ 184 $ 162 14 $ 335 $ 274 22 (1) The operating results of Futureway Communications Inc. (“Futureway”) are included in Cable and Telecom’s results of operations from the date of acquisition on June 22, 2007 to June 30, 2007. The inclusion of Futureway did not have a significant impact on the results of Cable and Telecom. (2) Certain prior year amounts have been reclassified to conform to the current year presentation. (3) Cable Operations segment includes Core Cable services, Internet services and Rogers Home Phone services. (4) As defined. See the “Key Performance Indicators and Non-GAAP Measures” and “Supplementary Information” sections. (5) The introduction of a cash settlement feature for employee stock options resulted in a one-time non-cash charge upon adoption at Cable and Telecom of $113 million in the second quarter of 2007. The “as adjusted” amounts, which are non-GAAP measures, exclude the impact of this expense and also exclude integration and restructuring costs of $15 million and $16 million for the three and six months ended June 30, 2007, respectively (2006 - $1 million and $4 million, respectively). See “Supplementary Information” section. (6) Rogers Retail operating expenses for the six months ended June 30, 2006 include a charge of $5 million related to the closure of 21 stores. (7) Costs incurred relate to the integration of the operations of Call-Net Enterprises Inc. and the restructuring of Rogers Business Solutions. Total operating revenue for the three and six months ended June 30, 2007 increased $94 million or 12%, and $177 million or 11%, respectively, from the corresponding periods in 2006. Total operating profit for the three and six months ended June 30, 2007, excluding the impact of the one-time non-cash charge from the introduction of a cash settlement feature for employee stock options, and integration Rogers Communications Inc. 13 Second Quarter 2007 and restructuring costs, increased $2 million, or 1%, to $236 million, and $12 million, or 3%, to $461 million from the corresponding periods of the prior year.See the following segment discussions for a detailed discussion of operating results. CABLE OPERATIONS Summarized Financial Results Three months ended June 30, Six months ended June 30, (In millions of dollars, except margin) 2007 2006(1) % Chg 2007 2006(1) % Chg Operating revenue Core Cable $ 384 $ 354 8 $ 757 $ 696 9 Internet 152 131 16 295 253 17 Rogers Home Phone 110 87 26 214 166 29 Total Cable Operations operating revenue 646 572 13 1,266 1,115 14 Operating expenses Sales and marketing expenses 61 54 13 122 101 21 Operating, general and administrative expenses(2) 349 304 15 677 599 13 Stock option plan amendment(3) 106 - n/m 106 - n/m Total Cable Operations operating expenses 516 358 44 905 700 29 Cable Operations operating profit(3)(4) $ 130 $ 214 (39 ) $ 361 $ 415 (13 ) As adjusted(3) Total Cable Operations operating expenses $ 410 $ 358 15 $ 799 $ 700 14 Cable Operations operating profit(4) 236 214 10 467 415 13 Cable Operations operating profit margin(4) 36.5 % 37.4 % 36.9 % 37.2 % (1) Certain prior year amounts have been reclassified to conform with the current year presentation. (2) For the details of stock-based compensation expense included in operating, general and administrative expenses, see the section entitled “Stock-based Compensation Expense”. (3) The introduction of a cash settlement feature for employee stock options resulted in a one-time non-cash charge upon adoption at Cable Operations of $106 million in the second quarter of 2007. The “as adjusted” amounts, which are non-GAAP measures, exclude the impact of this expense. See “Supplementary Information” section. (4) As defined. See the “Key Performance Indicators and Non-GAAP Measures” and “Supplementary Information” sections. Rogers Communications Inc. 14 Second Quarter 2007 Summarized Subscriber Results Three months ended June 30, Six months ended June 30, (Subscriber statistics in thousands, except ARPU) 2007 2006(5) Chg 2007 2006(5) Chg Cable homes passed 3,515.2 3,428.3 86.9 3,515.2 3,428.3 86.9 Basic Cable Net losses (11.7 ) (6.3 ) (5.4 ) (10.8 ) (10.0 ) (0.8 ) Total Basic Cable subscribers 2,266.3 2,253.8 12.5 Core Cable ARPU (1) $ 56.34 $ 52.25 $ 4.09 $ 55.45 $ 51.37 $ 4.08 High-speed Internet Net additions 21.1 21.6 (0.5 ) 63.2 62.0 1.2 Total internet subscribers (residential)(2) 1,363.5 1,198.2 165.3 Internet ARPU (1) $ 36.87 $ 35.97 $ 0.90 $ 36.33 $ 35.12 $ 1.21 Digital Cable Terminals, net additions 60.9 64.5 (3.6 ) 180.5 147.6 32.9 Terminals in service 1,677.9 1,287.2 390.7 Households, net additions 33.5 38.9 (5.4 ) 103.1 88.9 14.2 Households 1,237.1 1,002.2 234.9 Cable telephony subscriber lines Net additions(3) 68.8 68.0 0.8 143.4 116.8 26.6 Total Cable telephony subscriber lines 509.3 164.7 344.6 Circuit-switched subscriber lines Net losses and migrations(3) (10.2 ) (20.1 ) 9.9 (26.5 ) (8.7 ) (17.8 ) Total circuit-switched subscriber lines(2) 360.8 382.0 (21.2 ) Total Rogers Home Phone subscriber lines Net additions 58.6 47.9 10.7 116.9 108.1 8.8 Total Rogers Home subscriber lines(2) 870.1 546.7 323.4 Revenue generating units ("RGUs")(4) Net additions 101.5 102.1 (0.6 ) 272.4 249.0 23.4 Total revenue generating units(2) 5,737.0 5,000.9 736.1 (1) As defined. See the “Key Performance Indicators and Non-GAAP Measures” and “Supplementary Information” sections. (2) Included in total subscribers at June 30, 2007 are approximately 3,700 high-speed Internet subscribers and 37,900 circuit-switched telephony subscriber lines, representing 41,600 RGUs, acquired from Futureway. These subscribers are not included in net additions for the three and six months ended June 30, 2007. (3) Includes approximately 13,500 and 31,900 migrations from circuit-switched to cable telephony for the three and six months ended June 30, 2007, respectively, and 9,000 migrations from circuit-switched to cable telephony for the three and six months ended June 30, 2006. (4) RGUs are comprised of basic cable subscribers, digital cable households, residential high-speed Internet subscribers and Rogers Home Phone subscribers. (5) Certain prior year amounts have been reclassified to conform to the current year presentation. Core Cable Revenue The increases in Core Cable revenue for the three and six months ended June 30, 2007 reflect price increases, the growth in basic subscribers compared to the prior year and the growing penetration of our digital cable products. The price increases on service offerings, effective March 2006 and 2007, contributed to Core Cable revenue growth by approximately $12 million and $26 million, for the three and six months ended June 30, 2007, respectively. The remaining increase in revenue of approximately $18 million and $35 million for the three and six months ended June 30, 2007, respectively, is primarily related to the impact of the growth in digital subscribers. Rogers Communications Inc. 15 Second Quarter 2007 The digital cable subscriber base has grown by 23% from June 30, 2006 to June 30, 2007. This represents a 55% penetration of basic cable customers. Strong demand for high-definition and personal video recorder subscriber equipment combined with Cable and Telecom’s Personal TV and the new VIP package marketing campaigns were contributors to the growth in Cable and Telecom’s digital subscriber base of 33,500 and 103,100 households in the three and six months ended June 30, 2007, respectively. Basic cable subscribers declined in the second quarter given the seasonal impact of students disconnecting for the summer. Internet (Residential) Revenue The increase in Internet revenues for the three and six months ended June 30, 2007 from the corresponding periods in 2006 primarily reflects the 13.7% year-over-year increase in the number of Internet subscribers and price increases for Cable and Telecom’s Internet offerings. The price increases on Cable and Telecom’s Internet offerings, effective March 2006 and 2007, contributed to the Internet revenue growth by approximately $3 million and $8 million for the three and six months ended June 30, 2007, respectively. The remaining increases in revenue of approximately $18 million and $34 million for the three and six months ended June 30, 2007, respectively, are largely the result of the impact of the growth in subscribers. The average monthly revenue per Internet subscriber has increased in the quarter compared to the corresponding period in 2006 given the price increases and partially offset with the change in product mix to more Lite and Ultra-Lite subscribers. With the high-speed Internet subscriber base now at approximately 1.4 million, Internet penetration is 60% of basic cable households, and 39% of homes passed by our cable networks. Rogers Home Phone Revenue The growth in Rogers Home Phone revenue for the three and six months ended June 30, 2007 compared to the corresponding periods in 2006 is mainly a result of incremental revenues from Rogers Home Phone voice-over-cable telephony service, which added 68,800 and 143,400 net new lines in the three and six months ended June 30, 2007, respectively. Partially offsetting the increase in voice-over-cable telephony lines is a decline in the number of circuit-switched local lines of 10,200 and 26,500 for the three and six months ended June 30, 2007. During the three and six months ended June 30, 2007, there were 13,500 and 31,900 migrations, respectively from circuit-switched lines to cable telephony lines within Cable and Telecom’s cable territory. The overall net growth in the Rogers Home Phone subscriber base contributed to incremental local service revenues of approximately $27 million and $53 million for the three and six months ended June 30, 2007, respectively, over the corresponding periods in 2006. The growth of the Rogers Home Phone service revenue was partially offset by a decline of approximately $4 million and $5 million in long-distance revenues for the three and six months ended June 30, 2007, respectively, compared to the corresponding periods in 2006, reflecting ongoing declines in long-distance only customers, pricing and usage. Cable Operations Operating Expenses The increase in Cable Operations sales and marketing expenses of $7 million and $21 million for the three and six months ended June 30, 2007, respectively, compared to the corresponding periods of 2006 Rogers Communications Inc. 16 Second Quarter 2007 reflects the significant growth and expansion of the cable telephony service as well as the timing of promotional activities. The increases in operating, general and administrative costs for the three and six months ended June 30, 2007 compared to the corresponding periods of 2006 were primarily driven by the increases in digital cable, Internet and Rogers Home Phone subscriber bases, resulting in higher costs associated with programming content, customer care, technical service, network operations and administration associated with the support of the larger subscriber bases. Stock-based compensation expense, excluding the impact of the one-time non-cash charge resulting from the introduction of a cash settlement feature for employee stock options, increased to $7 million and $10 million for the three and six months ended June 30, 2007, respectively, compared to $3 million and $5 million in the corresponding periods of 2006. Cable Operations Operating Profit The Cable Operations operating profit, excluding the impact of the one-time non-cash charge resulting from the introduction of a cash settlement feature for employee stock options, for the three and six months ended June 30, 2007, increased by 10% and 13%, respectively, from the corresponding periods in 2006. ROGERS BUSINESS SOLUTIONS Summarized Financial Results Three months ended June 30, Six Months Ended June 30, (In millions of dollars, except margin) 2007 2006 % Chg 2007 2006 % Chg Rogers Business Solutions operating revenue $ 146 $ 144 1 $ 291 $ 293 (1 ) Operating expenses Sales and marketing expenses 19 18 6 40 34 18 Operating, general and administrative expenses(1) 123 108 14 254 228 11 Stock option plan amendment(2) 2 - n/m 2 - n/m Total Rogers Business Solutions operating expenses 144 126 14 296 262 13 Rogers Business Solutions operating profit (loss)(3) $ 2 $ 18 (89 ) $ (5 ) $ 31 n/m As adjusted:(2) Total Rogers Business Solutions operating expenses $ 142 $ 126 13 $ 294 $ 262 12 Rogers Business Solutions operating profit (loss)(3) 4 18 (78 ) (3 ) 31 n/m Rogers Business Solutions operating profit (loss) margin(3) 2.7 % 12.5 % (1.0 %) 10.6 % (1) For the details of stock-based compensation expense included in operating, general and administrative expenses, see the section entitled “Stock-based Compensation Expense”. (2) The introduction of a cash settlement feature for employee stock options resulted in a one-time non-cash expense at Rogers Business Solutions of $2 million in the second quarter of 2007. The “as adjusted” amounts, which are non-GAAP measures, exclude the impact of this expense. See “Supplementary Information” section. (3) As defined. See the “Key Performance Indicators and Non-GAAP Measures” and “Supplementary Information” sections. Rogers Communications Inc. 17 Second Quarter 2007 Summarized Subscriber Results Three months ended June 30, Six months ended June 30, (Subscriber statistics in thousands) 2007 2006 Chg 2007 2006 Chg Local line equivalents(1) Net additions 6.5 8.3 (1.8 ) 10.1 16.2 (6.1 ) Total local line equivalents(2) 219.0 187.8 31.2 Broadband data circuits(3)(4) Net additions 0.7 2.3 (1.6 ) 1.4 4.2 (2.8 ) Total broadband data circuits(2) 32.7 25.7 7.0 (1) Local line equivalents include individual voice lines plus Primary Rate Interfaces (“PRIs”) at a factor of 23 voice lines each. (2) Included in total subscribers at June 30, 2007 are approximately 4,000 local line equivalents and 300 broadband data circuits acquired from Futureway. These subscribers are not included in net additions for the three and six months ended June 30, 2007. (3) Certain prior year amounts have been reclassified to conform to the current year presentation. (4) Broadband data circuits are those customer locations accessed by data networking technologies including DOCSIS, DSL, E10/100/1000, OC 3/12 and DS 1/3. Rogers Business Solutions Revenue The increase in Rogers Business Solutions revenues reflects the increase in local service and data revenue partially offset by the decline in long-distance revenue. During the three and six months ended June 30, 2007, local service revenue grew by $3 million and $7 million, respectively, compared to the corresponding periods of 2006. In addition, data revenues (including hardware sales) increased by $2 million and declined $1 million, respectively, compared to the corresponding periods of 2006. Long- distance revenues declined by $3 million and $8 million, respectively, compared to the corresponding periods of 2006 due to a decrease in the average revenue per minute and a higher mix of North American minutes versus international minutes. Rogers Business Solutions Expenses Carrier charges, which are included in operating, general and administrative expenses, increased by $2 million and $4 million for the three and six months ended June 30, 2007, respectively. Carrier charges represent approximately 54.4% and 56.6% of revenue in the three and six months ended June 30, 2007, respectively, compared to 53.2% and 54.9% of revenue, respectively, in the corresponding periods of 2006. Sales and marketing expenses increased by $1 million and $6 million in the three and six months ended June 30, 2007, respectively, compared to the corresponding periods of the prior year, primarily due to initiatives targeting the small and medium business markets launched in the first quarter of 2007. The increase in other operating, general and administrative expenses of $15 million and $26 million for the three and six months ended June 30, 2007, respectively, compared to the same periods last year are primarily the result of an increase in overall network maintenance costs and increased support costs related to assets acquired from Group Telecom/360Networks in December 2006. Rogers Communications Inc. 18 Second Quarter 2007 Rogers Business Solutions Operating Profit Given the increase in costs, Rogers Business Solutions operating profit, excluding the impact of the one-time non-cash charge related to the introduction of a cash settlement feature for employee stock options, was $4 million and an operating loss of $3 million for the three and six months ended June 30, 2007, respectively, compared to operating profit of $18 million and $31 million in the corresponding periods of 2006. ROGERS RETAIL Summarized Financial Results In January 2007, Rogers Retail acquired approximately 170 retail locations from Wireless. The results of these stores are included in the Rogers Retail results of operations since January 1, 2007. Three months ended June 30, Six months ended June 30, (In millions of dollars) 2007 2006 % Chg 2007 2006 % Chg Rogers Retail operating revenue $ 93 $ 72 29 $ 184 $ 153 20 Operating expenses Cost of sales 45 36 25 87 74 18 Sales and marketing expenses 46 30 53 89 61 46 Operating, general and administrative expenses(1)(2) 6 4 50 11 15 (27 ) Stock option plan amendment(3) 5 - n/m 5 - n/m Total Rogers Retail operating expenses 102 70 46 192 150 28 Rogers Retail operating profit (loss)(4) $ (9 ) $ 2 n/m $ (8 ) $ 3 n/m As adjusted:(3) Total Rogers Retail operating expenses $ 97 $ 70 39 $ 187 $ 150 25 Rogers Retail operating profit (loss)(4) (4 ) 2 n/m (3 ) 3 n/m (1) Operating, general and administrative expenses for the six months ended June 30, 2006 include $5 million of costs related to the closure of 21 stores. (2) For details of stock-based compensation expense included in operating, general and administrative expenses, see the section entitled “Stock-based Compensation Expense”. (3) The introduction of a cash settlement feature for employee stock options resulted in a one-time non-cash charge upon adoption at Rogers Retail of $5 million in the second quarter of 2007. The “as adjusted” amounts, which are non-GAAP measures, exclude the impact of this expense. See “Supplementary Information” section. (4) As defined. See the “Key Performance Indicators and Non-GAAP Measures” and “Supplementary Information” sections. Rogers Retail Revenue The increase in Rogers Retail revenue of $21 million and $31 million for the three and six months ended June 30, 2007, compared to the corresponding periods of 2006, was the result of the acquisition of 170 retail stores from Wireless in January 2007 partially offset by a decline in video rental and sales revenues of $6 million and $5 million, respectively, resulting from lower transactions and customer visits. Rogers Retail Operating Profit Excluding the impact of the one-time non-cash charge resulting from the introduction of a cash settlement feature for the exercise of employee stock options, Rogers Retail recorded an operating loss of $4 million and $3 million for the three and six months ended June 30, 2007, primarily the result of lower customer visits and increased sales and marketing expenses. Rogers Communications Inc. 19 Second Quarter 2007 CABLE AND TELECOM ADDITIONS TO PP&E The nature of the cable television business is such that the construction, rebuild and expansion of a cable system are highly capital-intensive. The Cable Operations segment categorizes its additions to property, plant and equipment (“PP&E”) according to a standardized set of reporting categories that were developed and agreed to by the U.S. cable television industry and which facilitate comparisons of additions to PP&E between different cable companies. Under these industry definitions, Cable Operations additions to PP&E are classified into the following five categories: • Customer premises equipment (“CPE”), which includes the equipment for digital set-top terminals, Internet modems and the associated installation costs; • Scalable infrastructure, which includes non-CPE costs to meet business growth and to provide service enhancements, including many of the costs to-date of the cable telephony initiative; • Line extensions, which includes network costs to enter new service areas; • Upgrades and rebuild, which includes the costs to modify or replace existing coaxial cable, fibre-optic equipment and network electronics; and • Support capital, which includes the costs associated with the purchase, replacement or enhancement of non-network assets. Summarized Cable and Telecom PP&E Additions Three months ended June 30, Six months ended June 30, (In millions of dollars) 2007 2006(1) % Chg 2007 2006(1) % Chg Additions to PP&E Customer premises equipment $ 69 $ 73 (5 ) $ 135 $ 125 8 Scalable infrastructure 36 37 (3 ) 58 54 7 Line extensions 15 10 50 28 26 8 Upgrades and rebuild 15 2 n/m 19 3 n/m Support capital 28 23 22 48 40 20 Total Cable Operations(2) 163 145 12 288 248 16 Rogers Business Solutions(3) 17 16 6 40 24 67 Rogers Retail 4 1 n/m 7 2 n/m $ 184 $ 162 14 $ 335 $ 274 22 (1) Certain prior year amounts have been reclassified to conform with the current year presentation. (2) Included in Cable Operations PP&E additions are integration costs related to the integration of Call-Net of $2 million and $4 million for the three and six months ended June 30, 2007, respectively, and $9 million and $13 million for the three and six months ended June 30, 2006, respectively. (3) Included in Rogers Business Solutions PP&E additions are integration costs related to the integration of Call-Net of $1 million and $2 million for the three and six months ended June 30, 2007, respectively, and $2 million and $3 million for the three and six months ended June 30, 2006, respectively. The increase in Cable Operations PP&E additions is primarily attributable to higher spending on line extensions, upgrades and rebuilds, and support capital relating to a larger subscriber base. Spending on upgrades and rebuilds is driven by upgrades and improvements in the Atlantic provinces and rural areas in Ontario. The increase in Rogers Business Solutions PP&E additions for the three and six months ended June 30, 2007 is primarily attributable to increased spending on network capacity and the integration of network assets acquired from Group Telecom/360Networks in the fourth quarter of 2006. The increase in Rogers Retail PP&E expenditures is attributable to improvements made to certain retail stores acquired from Wireless in January 2007. Rogers Communications Inc. 20 Second Quarter 2007 MEDIA Summarized Media Financial Results Three months ended June 30, Six months ended June 30, (In millions of dollars, except margin) 2007 2006 % Chg 2007 2006 % Chg Operating revenue $ 348 $ 334 4 $ 614 $ 574 7 Operating expenses Operating, general and administrative expenses(1) 307 282 9 556 509 9 Stock option plan amendment(2) 84 - n/m 84 - n/m Total operating expenses 391 282 39 640 509 26 Operating profit (loss)(3) $ (43 ) $ 52 n/m $ (26 ) $ 65 n/m As adjusted:(2) Operating expenses $ 307 $ 282 9 $ 556 $ 509 9 Operating profit(3) 41 52 (21 ) 58 65 (11 ) Operating profit margin(3) 11.8 % 15.6 % 9.4 % 11.3 % Additions to property, plant and equipment(3) $ 11 $ 16 (31 ) $ 18 $ 25 (28 ) (1) For the details of stock-based compensation expense included in operating, general and administrative expenses, see the section entitled “Stock-based Compensation Expense”. (2) The introduction of a cash settlement feature for employee stock options resulted in a one-time non-cash charge upon adoption at Media of $84 million in the second quarter of 2007. The “as adjusted” amounts, which are non-GAAP measures, exclude the impact of this expense. See “Supplementary Information” section. (3) As defined. See the “Key Performance Indicators and Non-GAAP Measures” section. Media Revenue The increase in Media revenue for the three and six months ended June 30, 2007 over the corresponding periods in 2006 reflects growth across most of Media’s divisions. Publishing revenue in 2007 was positively impacted by the launch of
